      Case 5:20-cv-00101-DCB-MTP Document 15 Filed 09/02/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  EASTERN DIVISION

THE ESTATE OF DeANDRE DAVIS, et al.                                                    PLAINTIFFS

                                                   CIVIL ACTION NO. 5:20cv101-DCB-MTP

MANAGEMENT & TRAINING CORPORATION, et al.                                           DEFENDANTS


                                              ORDER

       The settlement conference scheduled for October 7, 2020 at 10:00 a.m. in Natchez,

Mississippi will be held under the following terms and conditions.

       1. PRIOR SETTLEMENT NEGOTIATIONS REQUIRED. The settlement

conference is not a vehicle to facilitate the commencement of settlement negotiations. By not

later than September 29, 2020, the parties must have exchanged at least one written

settlement demand and one written settlement offer. The parties must employ these

discussions with the intent that the case actually be settled, if possible, without court

participation. In other words, the parties and their counsel have an affirmative, good faith duty

to take settlement discussions as far as reasonably possible without the assistance of the court.

       2. INDIVIDUALS WITH FULL AUTHORITY. Counsel, the parties, and

representatives with full settlement authority must be present. Due to the current Covid 19

pandemic, the Court may convert the conference to a video and/or telephone conference as

conditions dictate. If the conference is not held in person, the parties will be notified in

advance of the conference with instructions for accessing the video conference.

       3. CONFIDENTIAL SETTLEMENT STATEMENTS. The court directs the parties

to submit a confidential written memorandum by October 1, 2020 via e-mail

(parker_chambers@mssd.uscourts.gov). The memorandum shall set forth the following: (a) the
      Case 5:20-cv-00101-DCB-MTP Document 15 Filed 09/02/20 Page 2 of 3




relevant positions of the parties concerning factual issues, issues of law, and damages along with

a candid assessment of those positions; (b) the settlement negotiation history of the case,

including a recitation of the specific demands and offers that have been conveyed; (c) the names

and positions of the individuals who will be attending the settlement conference; and (d) possible

settlement figures. It will not suffice for a party to simply mention that it is prepared to negotiate

in good faith. The memo should include a settlement amount or range for which the party is

agreeable to settle. The memo should not exceed five (5) pages in length. The memo will not be

made a part of the case file or shared with any other party. Any party who fails to submit the

required memoranda may be subject to sanctions.

       4. PRESENTATIONS AT SETTLEMENT CONFERENCE. The attorneys must be

prepared to give, if requested by the magistrate judge, a brief presentation (five minutes or less),

similar to an opening statement, outlining the factual and legal strengths of their case. The

parties also may be permitted, if they wish, to make brief statements. The judge will then hold

separate, confidential caucuses with each party.

       5. CONFIDENTIALITY. The purpose of the settlement conference is to effectuate

settlement of the case if possible, but the settlement conference will be conducted in such a

manner as not to prejudice any party in the event settlement is not reached. All matters

communicated to the settlement conference judge in confidence will be kept confidential by the

judge, and will not be disclosed to any other party.

       6. ASSESSMENT OF COSTS AND EXPENSES. If a party appears at the settlement

conference without having complied with the requirements of this order, then the court may

cancel the settlement conference and assess against the noncomplying party, attorney, or both,
      Case 5:20-cv-00101-DCB-MTP Document 15 Filed 09/02/20 Page 3 of 3




reasonable fees and expenses incurred by other parties in attending the settlement conference, as

well as any expenses incurred by the court in attending the settlement conference.

       SO ORDERED on this 2nd day of September, 2020.

                                             s/ Michael T. Parker
                                             UNITED STATES MAGISTRATE JUDGE
